Petition for Writ of Mandamus Denied and Memorandum Opinion filed August
1, 2006







Petition
for Writ of Mandamus Denied and Memorandum Opinion filed August 1, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00631-CV
____________
 
IN RE CHRISTOPHER J. MCCLOSKEY, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On July
20, 2006, relator Christopher J. McCloskey filed an emergency motion for leave
to file a mandamus petition and a petition for writ of mandamus, asking this
court to enjoin the Honorable Robert Kern, presiding judge of the 387th
District Court, Fort Bend County, Texas, from striking relator=s pleadings in the underlying case.  See
Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see  also  Tex. R. App. P. 52.1.  On July 31,
2006, relator filed a motion for emergency relief, stating that the trial court
did, in fact, sign an order striking his pleadings and requesting we stay all
further proceedings pending our determination of his mandamus petition. 
However, relator failed to provide this court with a copy of that order
allegedly striking the pleadings and, in her response to the petition, real
party Anne McCloskey asserts that the trial court has not signed such an
order.              




Because
relator has failed to provide a sufficient record to establish that he is
entitled to the relief requested, we deny relator=s emergency motion and we deny his
petition for writ of mandamus.       
 
PER
CURIAM
 
Petition Denied and Memorandum
Opinion filed August 1, 2006.
Panel consists of Justices Anderson,
Edelman, and Frost